DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 10/29/2021 is acknowledged.
Amendment to the Specification is accepted, previous objections are withdrawn.
Terminal Disclaimer is approved, double patenting rejections are withdrawn.
Claims 1-3, 9-11, and 17-20 have been amended.
Claims 1-20 remain pending.

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1, 9, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al. (USP 9578558B2), hereafter Seo.

Regarding claims 1 and 9,
Seo discloses a method by a first base station (Fig. 12, macro eNB) in a heterogeneous network wireless communication system including the first base station and a second base station (Fig. 12, pico eNB), the first base station comprising a transceiver and at least one processor (Fig. 13; tranceiver 1313, processor 1315).
i.e. Fig. 12, Col. 12-13, lines 65-16; first configuration with RSRP difference threshold of 6 dB).
Seo further shows the first base station transceiver and processor receiving the first measurement report from a UE among the plurality of UEs based on the first configuration message (i.e. Fig. 7, 701), transmitting a second configuration message including second information on a second offset value to trigger a transmission of a second measurement report, to the UE (i.e. Fig. 7, 704; Fig. 12, Col. 13, lines 7-10; adjusting of RSRP difference threshold to 9 dB) and receiving the second measurement report from the UE, based on the second configuration message (i.e. Fig. 7, 701 iteration based on new RSRP threshold; Col. 14, lines 6-40), wherein interference cancellation operation for the UE is performed based on a reception of the first measurement report, and the operation is stopped based on reception of the second measurement report (Col. 15, lines 23-62; eICIC limitedly applied based on reported CP length/adjusted RSRP threshold/subframe boundary matching/etc.).

Regarding claims 17 and 19,
Seo discloses a method of a user equipment (UE) comprising a transceiver and at least one processor (Fig. 13, transceiver 1325, processor 1323) for performing a measurement report in a heterogeneous network wireless communication system including a first base station and a second base station, the UE configured to receive a first configuration message, including first information on a first offset value to trigger a i.e. Fig. 12, Col. 12-13, lines 65-16; first configuration with RSRP difference threshold of 6 dB). 
Seo further the UE processor configured to transmit the first measurement report to the first base station based on the first configuration message (i.e. Fig. 7, 701), receive a second configuration message including second information on a second offset value to trigger a transmission of a second measurement report, from the first base station (i.e. Fig. 7, 704; Fig. 12, Col. 13, lines 7-10; adjusting of RSRP difference threshold to 9 dB), and transmit the second measurement report to the first base station based on the second configuration message (i.e. Fig. 7, 701 iteration based on new RSRP threshold; Col. 14, lines 6-40), wherein interference cancellation operation for the UE is performed based on a reception of the first measurement report, and the operation is stopped based on reception of the second measurement report (Col. 15, lines 23-62; eICIC limitedly applied based on reported CP length/adjusted RSRP threshold/subframe boundary matching/etc.).



Allowable Subject Matter
3.	Claims 2-8, 10-16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
4.	Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 

In the Remarks on pg. 13 of the Amendment, Applicant contends Seo fails to disclose the features of configuring for a continuously transmitted MR configuration message two offset values for forming a certain buffer range in order to prevent a ping pong effect of UE moving on boundary of a CRE area.
The Examiner respectfully disagrees.  It is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The present claim amendments delete limitations associated with the area associated with a handover determined based on boundary lines associated with the first and second offset values, and indeed any mention of “handover” is now absent from the express claim limtations, let alone any mention of a “continuously transmitted” MR, forming a certain buffer range, or preventing a ping pong effect.  Seo has been further cited to show adapted eICIC operation based on variously measured/reported parameters between multiple base stations and the UE, including CP length/adjusted RSRP threshold/subframe boundary matching.  Therefore, the rejections based on Seo are properly maintained.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477